34 So. 3d 1068 (2010)
Debra Bergeron DUHON
v.
PETRO "E", LLC, et al.
Nos. 09-1473, 09-1150.
Court of Appeal of Louisiana, Third Circuit.
April 7, 2010.
*1069 Richard J. Dodson, Kenneth H. Hook, III, Brent P. Frederick, H. Price Mounger, III, Baton Rouge, LA, William W. Goodell, Jr., Lafayette, LA, Ronald W. Melebeck, Abbeville, LA, for Plaintiff-Appellant, Debra Bergeron Duhon.
John Michael Parker, Edward Daniel Hughes, Baton Rouge, LA, for Defendant-Appellee, The Dow Chemical Company.
Robert E. Kerrigan, Jr., David K. Groome, Francis J. Barry, Jr., New Orleans, LA, for Defendants-Appellees, Estis Well Service and Petro "E", LLC.
Eric E. Jarrell, Michael D. Roche, Rebecca H. Dietz, Michael J. Cerniglia, New Orleans, LA, for Defendant-Appellee, ConocoPhillips Company.
Morgan J. Wells, Jr., Stephen M. Larzelere, Metairie, LA, for Defendant-Appellee, EnerQuest Oil & Gas, LLC.
Court composed of ULYSSES GENE THIBODEAUX, Chief Judge, JIMMIE C. PETERS, and J. DAVID PAINTER, Judges.
PAINTER, Judge.
For the reasons set forth in the companion case hereto, Duhon v. Petro "E", LLC, 09-1150 (La.App.3.Cir.4/7/10), 34 So. 3d 1065, the trial court's judgment is reversed and the case is remanded to the trial court for further proceedings. Costs of this appeal are assessed to Appellees.